NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                           IN THE DISTRICT COURT OF APPEAL
                                           OF FLORIDA
                                           SECOND DISTRICT



BARBARA ANN JOHNSON,                       )
                                           )
             Appellant,                    )
                                           )
v.                                         )      Case No. 2D18-2731
                                           )
STATE OF FLORIDA,                          )
                                           )
             Appellee.                     )
                                           )

Opinion filed October 11, 2019.

Appeal from the Circuit Court for Polk
County; J. Kevin Abdoney, Judge.

Ronald N. Toward, Bartow, for Appellant.

Ashley Moody, Attorney General,
Tallahassee, and Michael Schaub, Assistant
Attorney General, Tampa, for Appellee.


PER CURIAM.


             Affirmed.


KHOUZAM, C.J., and VILLANTI and SLEET, JJ., Concur.